Memorandum Opinion.
On June 11, 2008, the Court heard oral argument from the parties concerning the Judicial Tenure Commission’s findings and recommendations in this matter. The Judicial Tenure Commission’s Decision and Recommendation for Order of Discipline is attached as an exhibit to this opinion.
We adopt in part the recommendations made by the Judicial Tenure Commission and order that the respondent is removed from office, effective immediately, on the basis of the following misconduct:
(1) Respondent twice made false statements under oath in connection with her divorce proceeding (Count 1);
(2) Respondent made and solicited other false statements while not under oath, including the submission of fabricated evidence to the Judicial Tenure Commission (Count II);
*323(3) Respondent improperly listed cases on the no-progress docket (Count III);
(4) Respondent was absent excessively and engaged in belated commencement of proceedings, untimely adjournments, and improper docket management (Count IV);
(5) Respondent allowed a social relationship to influence the release of a criminal defendant from probation (Count VI); and
(6) Respondent recklessly flaunted her judicial office (Count IX).
See page 2 of the Judicial Tenure Commission’s Decision and Recommendation for Order of Discipline in the attached exhibit.
The respondent is no longer a judicial officer and will not be an incumbent at the time of the 2008 30th Circuit Court election. We decline the Judicial Tenure Commission’s additional recommendation to conditionally suspend the respondent.
On the basis of Counts I and II, costs are imposed on the respondent judge in the amount of $12,000. MCR 9.205(B).
This judgment is effective immediately.
Taylor, C.J., and Cavanagh, Kelly, Corrigan, Young, and MARKMAN, JJ., concurred.